Citation Nr: 1535643	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that additional evidence was received without a waiver of the RO's initial consideration.  In particular, in May 2012, the Veteran submitted an April 2012 letter from a physician in support of his claim for service connection for tinnitus.  However, because the Board is granting the claim, there is no prejudice to the Veteran in proceeding with the appeal.  See 38 C.F.R. § 20.1304(c) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains documents that are irrelevant or duplicative of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  During the July 2015 Board hearing, the Veteran indicated that he wanted to withdraw his appeal as to the issue of entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  

2.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of service connection for peripheral neuropathy of the right and left upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the July 2015 hearing, the Veteran withdrew the appeal as to the issue of entitlement to service connection for peripheral neuropathy of the right and left upper extremities.  See Hearing Transcript (Tr.) at 2.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.



Service Connection for Tinnitus

The Veteran has asserted that his tinnitus is related to in-service noise exposure.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As tinnitus and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d at 1338. 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In this case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  The Veteran testified that he served as a field wireman in an artillery unit and was exposed to weapons fire and helicopters and that he did not wear ear protection.  See Tr. at 4.  After service, he stated that he worked at Florida Power and Light Company for 37 years with 20 years in the office.  See Tr. at 5.  Prior to working in the office, he worked in the field and was exposed to some machinery noise, but wore hearing protection.  See Tr. at 5.  He was not exposed to any significant recreational noise exposure.  See Tr. at 7.  He stated that he could not remember the onset of his tinnitus, but indicated that it had gotten progressively worse and that he has had it for over 30 years.  See Tr. at 6, 8.  He said that he could not remember if he had it during service because there was too much noise and it is mostly noticeable in quiet rooms.  See Tr. at 4.

The Veteran's DD 214 indicates that he served as a field wireman with an artillery unit in Vietnam.  Thus, noise exposure from weapons and helicopters is consistent with the circumstances of his service, and noise exposure is conceded.  See 38 U.S.C.A. § 1154(a). 

The December 2009 VA examiner opined that tinnitus was less likely as not related to military noise exposure, noting that the Veteran could not recall an exact date of onset and there was no documentation in the Veteran's file regarding tinnitus in either ear.  

In an April 2012 letter, Dr. J.R. (initials used to protect privacy) opined that it was "at least as likely as not that the [V]eteran's current tinnitus could be a result of his active military service.  The extreme acoustic trauma he was exposed to while serving in Vietnam as a communications wireman caused or aggravated tinnitus due to serving over 2 years of active duty in the US Army assigned to an Artillery Unit.  He worked with a wide range of weapons to include but not limited to M-60 machine guns, 105 Howitzers, and M-79 grenade launchers; he was also required to fly on Huey Helicopters.  It is my opinion that he [sic] experiences that [the Veteran] has experienced during his military service have contributed to or caused the tinnitus condition that he suffers from today."

In this case, the March 2009 VA examiner's opinion lacks probative value.  She based her opinion on the fact that the Veteran could not remember the exact date of the onset of his tinnitus and the lack of documentation of tinnitus in service.  She did not address whether noise exposure during military service could have caused delayed-onset tinnitus.  See 38 C.F.R. § 3.303(d).  

On the other hand, the April 2012 opinion from Dr. J.R. weighs in favor of the Veteran's claim.  Although Dr. J.R. initially used equivocal language, stating that the Veteran's tinnitus "could be" related to service, he later stated that it was his opinion that the Veteran's military service contributed or caused his current tinnitus.  Dr. J.R. also considered the Veteran's lay statement regarding noise exposure.  Therefore, the Board finds his opinion competent and probative evidence of an etiological link between the Veteran's current tinnitus and military noise exposure.

Moreover, the fact that the Veteran has had only limited civilian occupational noise exposure also weighs in his favor.  During the July 2015 Board hearing, he stated that he worked around some machinery during his early civilian career, but that he wore ear protection and that he worked in office for 20 years.  

In light of the foregoing evidence, the Board concludes that the evidence is at least in equipoise on whether the Veteran's current tinnitus is related to his noise exposure in service.  Accordingly, the Board finds that entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for the issue of entitlement to service connection for peripheral neuropathy of the right and left upper extremities is dismissed.

Service connection for tinnitus is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


